DETAILED ACTION
Status of the claims
	Claims 1-4 are currently pending and are being examined on the merits herein.
Advisory Notice
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction
	Applicant's election with traverse of the following species: (1)(i) a species of liquid vehicle is water, (1)(ii) a species of first precursor medium is silver nitrate, and (1)(iii) a species of second precursor material is sodium nitrate; in the reply filed on 10/05/2020 is acknowledged.  The traversal is on the ground(s) that “It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application. Moreover, because at least generic claim 1 should be in condition for allowance, this Election of Species Requirement should also be overcome and withdrawn.”  This is not found persuasive because currently claims are not being withdrawn as they are all generic to the elected species, and the claims are not considered allowable at this time as detailed below.
The requirement is still deemed proper and is therefore made FINAL.
	No claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no 
Information Disclosure Statement
	The information disclosure statement submitted on 12/11/2018 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Priority
	The U.S. effective filing date has been determined to be 08/07/2004, the filing date of the U.S. Provisional Application No. 60/599,847.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claim 1 & 4 are rejected under 35 pre-AIA  U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH (US 6,277,169; published August, 2001) in view of Okuyama et al. (“Novel Route to Nanoparticle Synthesis by Salt-Assisted Aerosol Decomposition,” 2001; Advanced Materials, Vol. 13, No. 20, pp. 1597-1582) and POZARNSKY (US 2003/0115986; published June, 2003).
Applicants Claims
	Applicant claims a gas dispersion method for making nanoparticulates, the method comprising: generating a flowing gas dispersion, as generated the gas dispersion comprising droplets of a precursor medium dispersed in a gas phase, with 
Elected Species: (1)(i) a species of liquid vehicle is water, (1)(ii) a species of first precursor medium is silver nitrate, and (1)(iii) a species of second precursor material is sodium nitrate.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector (see whole document, particularly the title, abstract and Figure 1). HAMPDEN-SMITH teaches that “One aerosol method for making small particles is spray pyrolysis, in which an aerosol spray is generated and then converted in a reactor to the desired particles. Spray pyrolysis systems involving silver have, however, been mostly experimental, and unsuitable for commercial particle production.” (col. 1, lines 48-53).
	HAMPDEN-SMITH teaches that “The process of the present invention for making the silver-containing particles involves processing of a high quality aerosol including a silver-containing precursor. The aerosol includes droplets of controlled size suspended in and carried by a carrier gas. In a thermal reactor, typically a furnace reactor, the liquid of the droplets is vaporized, permitting formation of the desired particles in an aerosol state. According to one embodiment of the present invention, an aerosol at a high droplet loading and at a high volumetric flow rate is fed to a reactor, where particles are formed.” (paragraph bridging cols. 2-3). HAMPDEN-SMITH teaches further teaches that “With the process, and accompanying apparatus, of the present invention, it is possible to produce high quality silver-containing powders at a high production rate using spray pyrolysis. This represents a significant advancement relative to the small laboratory-scale processes currently used.” (col. 3, lines 10-15). And further that “An ultrasonic 
	HAMPDEN-SMITH further teaches “Aerosol generation for particle manufacture of the present invention is believed to represent a significant improvement relative to current powder manufacture operations, which are mainly for experimental purposes. These laboratory scale processes typically use aerosols at only low rates and normally without a high aerosol density. With the aerosol generator of the present invention, however, high rates of droplet production are possible with efficient use of carrier gas. In one embodiment, the aerosol generator includes a plurality of ultrasonic transducers underlying a reservoir of liquid feed that is ultrasonically energized during operation. The aerosol generator includes multiple gas delivery outlets, or ports, for delivering the carrier gas to different portions of a liquid feed reservoir, so that droplets generated from the different portions of the reservoir are efficiently swept away to form the aerosol. A preferred embodiment includes at least one gas delivery outlet per ultrasonic transducer.” (col. 3, lines 44-58). HAMPDEN-SMITH further teaches that “In a further embodiment aspect of the process and apparatus of the invention, the particles may be advantageously cooled for collection in a manner to reduce potential for silver losses. The particle cooling may advantageously be accomplished with a very short residence time by radial feed of a quench gas into a cooling conduit through which 
	HAMPDEN-SMITH teaches that “the multi-phase particles of the present invention may include a variety of particle morphologies, With reference again to FIG. 47, the multiphase particles may include an intimate mixture of the first material phase and the second material phase, as in the multi-phase particle 500. Typically, with such an intimate mixture, the first material phase is a continuous phase throughout which the second material phase is dispersed.” (col. 42, lines 49-56). And “Furthermore, the multiphase particles are not limited to two material phases. For example, particle 510 in FIG. 47 shows a multi-phase particle including a core of second material phase domains dispersed in a matrix of the first material phase, and with the core being coated by a third material phase.” (col. 43, lines 6-11)(instant claim 1, line 6: “forming multi-phase particles”).
	HAMPDEN-SMITH teaches the preferred silver precursors include silver salts such as silver nitrate (col. 9, lines 52-53; Examples 1, 3, 5, 7 & 8)(elected species of first precursor), and teaches water as the dissolution medium (i.e. Example1: “An aqueous solution is prepared including dissolved palladium and silver as nitrates.”) (elected species of liquid vehicle).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH is that HAMPDEN-SMITH does not expressly teach: (1) the second precursor material or the second phase of the multi-phase particles is a water soluble salt species such as sodium nitrate; or (2) “collecting the multi-phase particles directly from the gas dispersion into a liquid medium”.
	HAMPDEN-SMITH teaches that “One method that has been used to make small particles is to precipitate the particles from a liquid medium. Such liquid precipitation techniques are often difficult to control to produce particles with the desired characteristics. It is especially difficult by the liquid precipitation route to obtain particles having dense, spherical particle morphology and with good crystallinity.” (col. 1, lines 39-45). And that “the particle modification may involve a structural modification, such as a post manufacture anneal to improve crystallinity or to alter particle morphology, and without agglomeration of the particles.” (col. 4, lines 44-49). And further that “Structural modification may include, for example, crystallization, recrystallization or morphological alteration of the silver-containing particles.” (col. 8, lines 4-7). HAMPDEN-SMITH further teaches the inclusion of a particle modifier 360 (Figure 46) after passing through the furnace, “The structural modification that occurs in the particle modifier 360 may be any modification to the 
	Okuyama et al. teaches that “Here we report, for the first time, a simple, rapid, and generalizable aerosol decomposition (AD) process for the continuous synthesis of nanoparticles with adjustable size, narrow size distribution, high crystallinity, and good stoichiometry. The desired nanoparticles are formed and separated in salt microreactors suspended in a gas.” (p. 1579, col. 2, lines 11-17). And further that “In AD processes, also known as spray pyrolysis or a solution-based aerosol process, a solution of precursors serves as the starting materials. They are misted into droplets that are carried by gas into a hot zone where they are rapidly heated and decomposed to form a powder.” (p. 1579, col. 2, lines 24-28).
	 Okuyama et al. teaches that “As is well known, each AD particle consists of multiple nanosized crystallites under typical AD conditions, but they are virtually inseparable due to the formation of a three dimensional network (for an illustration see Fig. 5, left). The method proposed here is focused on a strategy for separating these nanocrystallites by introducing some compounds that can distribute on the nanocrystallite surfaces to prevent them from agglomerating and are then easy to remove. We found that many simple salts can be used as effective compounds. The mechanisms will be discussed. To demonstrate the feasibility of this method, eutectic mixtures or single salts, e.g., chlorides or nitrates of Li, Na, K, were g of 1.38± 1.97, depending on operating conditions. The aerosol particles passed through the reactor in less than five seconds, then they were cooled and particles, which contained the final nanoparticles within a salt matrix, were collected. Figure 1 illustrates the experimental setup and the particle formation processes. The nanoparticles were obtained after washing the product with water to remove the salts. The salts or their derivatives can be recycled for reuse after treatment.” (p. 1580, col. 1, first paragraph).

    PNG
    media_image1.png
    746
    938
    media_image1.png
    Greyscale


	HAMPDEN-SMITH teaches an ultrasonic aerosol generated pyrolysis process as discussed above, and further teaches that “The particle collector 114, may be any suitable apparatus for collecting particles 112 to produce the particulate product 116.” (col. 13, lines 30-32). Okuyama et al. teaches a salt-assisted spray pyrolysis process (SAD) which includes combining a salt precursor solution such as sodium nitrate (NaNO3) with the nanoparticle precursor(s) to produce final nanoparticles within a salt matrix which is subsequently washed to release the nanoparticles (Figure 1, Figure 2c-d). Okuyama et al. teaches collecting the particles in an electrostatic precipitator, however, it would have been prima facie obvious to combine the collecting step with the washing step in order to produce a continuous process such that the particles would not need to be removed from the particle collector in a batch wise process.
	 POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium (sees whole document, particularly the title and abstract). POZARNSKY, in discussing the prior to their invention, teaches that “The collection process in these particle manufacturing and particle treating processes is cumbersome, inefficient, costly, 
	POZARNSKY teaches “Small particles of metals are prepared by an evaporative method with a unique collection method that increases the production efficiency of the process by dramatic degrees. The process comprises evaporating a metal and then providing a mechanical pump that either draws the gas phase metal into a liquid condensation-collection zone or combines a liquid condensation-collection zone within the mechanical pump. The non-metal gaseous material remaining after condensation removal of the metal material is withdrawn from the material stream, while the liquid condensing phase with the condensed metal particles is separated, the liquid condensing phase carrier removed, and the particles collected. As compared to known prior art methods, the use of the intermediate positioned mechanical pump or contemporaneous mechanical pump and 
	POZARNSKY teaches further teaches that “Collection in liquids yields two advantages. First, it protects the surface of the particles from oxidation by providing a temporary liquid cover over them. Second, the process provides a slurry that can be handled in a safe fashion.” ([0043]). And that “The dispersion of these nanoparticles into these different liquids aids in their ease of processing and also in the protection of any reactive surfaces from oxidation and even physical damage.” ([0056]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles, as suggested by HAMPDEN-SMITH, to a salt-assisted decomposition (SAD) process, as taught by Okuyama et al., as this process is taught to result in a process for the continuous synthesis of nanoparticles with adjustable size, narrow size distribution, high crystallinity, and good stoichiometry, and further to collect the resulting particles in a liquid, as suggested by POZARNSKY, and 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH in view of Okuyama et al. and POZARNSKY as applied to claims 1 and 4 above, and further in view of Pilat et al. (“Collection of Aerosol Particles by Electrostatic Droplet Spray Scrubbers,” 1974; Environmental Science & Technology, Vol. 8, No. 4, pp. 360-363).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector, as discussed above and incorporated herein by reference. Additionally, HAMPDEN-SMITH suggests the particle collector may be a bag filter, a cyclone, or an electrostatic precipitator (col. 13, 3rd paragraph).
	Okuyama et al. teaches an improved process for the production of multi-component particles including formation in a salt matrix which is subsequently washed to (decompose) the salt matrix and release the nanoparticles (SAD process), as discussed above and incorporated herein by reference.
	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more volatile solvents to be utilized away from the formation chamber for the nanoparticles. Wet scrubbers also provide slurries suitable for post-treatment […].” ([emphasis added])([0030]).
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH, Okuyama et al. and POZARNSKY is that these references do not expressly teach “spraying the liquid medium into the gas dispersion” or “contacting the gas dispersion with a flowing stream of the liquid medium”.
	Pilat et al. teaches the collection of aerosol particles by electrostatic droplet spray scrubber including generating an aerosol which is introduced into an aerosol aging chamber and subsequently introduced into an electrostatic spray scrubber which includes spraying a liquid medium (water) into spray scrubber to collect the particles (see whole document, particularly the title, abstract and Figure 2). Pilat et al. teaches that their method includes improved collection efficiency of spray 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles to a salt-assisted decomposition (SAD) process, and further to collect the resulting particles in a liquid, as disused above, and further to utilize a combination of an electrostatic precipitator (suggested by both HAMPDEN-SMITH and POZARNSKY) with a wet scrubber (suggested by POZARNSKY) to produce an electrostatic spray scrubber with an improved collection efficiency, as suggested by Pilat et al., and which would have been particularly amenable to the liquid medium collection method suggested by POZARNSKY, to improve particle handling and collection efficiency.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,201,916 (hereafter ‘916) in view of in view of Okuyama et al.; POZARNSKY and Pilat et al.
	Instant claim 1 is discussed above.
	‘916 claim 1 recites ‘ gas dispersion method for making nanoparticulates, the method comprising:

	in the gas dispersion, forming particles dispersed in the gas phase, the particles dispersed in the gas phase each comprising the second material and nanoparticulates that include the first material;
	the forming particles comprising removing at least a portion of the liquid vehicle from the droplets; wherein, the particles are decomposable in a liquid dispersion medium to release the nanoparticulates from the particles for dispersion of the nanoparticulates in the liquid dispersion medium; 
	and wherein, when the particles are decomposed in and the nanoparticulates are dispersed in the liquid dispersion medium, at least a portion of the second material modifies a surface of the dispersed nanoparticulates, wherein the second material is chemically reactable with the nanoparticulates to functionalize the surface of the nanoparticulates.
	The difference between the instantly rejected claims and the claims of ‘916 is that the claim of ‘916 do not expressly claim “collecting the multi-phase particles directly from the gas dispersion into a liquid medium”.
	Okuyama et al. teaches an improved process for the production of multi-component particles including formation in a salt matrix which is subsequently washed to (decompose) the salt matrix and release the nanoparticles (SAD process), as discussed above and incorporated herein by reference.

	Pilat et al. teaches the collection of aerosol particles by electrostatic droplet spray scrubber including generating an aerosol which is introduced into an aerosol aging chamber and subsequently introduced into an electrostatic spray scrubber which includes spraying a liquid medium (water) into spray scrubber to collect the particles (see whole document, particularly the title, abstract and Figure 2). Pilat et al. teaches that their method includes improved collection efficiency of spray scrubbers by the combination of an electrostatic precipitator with a spray scrubber (abstract; and p. 362, col. 2, last paragraph).
	It would have been prima facie obvious at the time the claimed invention was made that the instantly rejected claims are an obvious variant of the claims of ‘916 because it would have been prima facie obvious to collect the nanoparticulates produced according to the claims of ‘916 by an appropriate method such as in a liquid medium, as suggested by POZARNSKY, using electrostatic spray scrubber, as suggested by the combination of POZARNSKY and Pilat et al. resulting in a combined step of collection and washing to release the nanoparticles from the salt matrix as suggested by Okuyama et al., for improved production of nanoparticulates.
 	The skilled artisan would have been motivated to modify the claims of ‘916 and produce the instantly rejected claim because the resulting method would have resulted in nanoparticulates having the improvements suggested by Okuyama et al., as well as improved collection efficiency and particle handling as suggested by POZARNSKY and Pilat et al. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the process of Okuyama et al. includes spray pyrolysis, and the .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cites Fayed et al. (“Handbook of Powder Science & Technology, 2nd ed.” SPRINGER; pp. 727-844) as discussing the art pertaining to powder handling technology, and particularly cyclones (chapter 15); electrostatic precipitators (chapter 16); granular be filters (chapter 17) and wet particle scrubber particulate collection (chapter 18). The examiner cites the solubility data for silver nitrate (CID 24470) and sodium nitrate (CID 24286)  from PubChem (pp. 1-3), as one of ordinary skill in the art would have recognized these nitrate salts as highly water soluble.
	Claims 1-4 are pending and have been examined on the merits. Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a); and claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10,201,916. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619             

/TIGABU KASSA/Primary Examiner, Art Unit 1619